Dillard, Judge,
dissenting.
I join Judge Boggs’s well-reasoned and thoughtful dissent. I do so because I agree with Judge Boggs that (1) the trial court’s July 16, 2010 order was not a final judgment precluding its out-of-term review of the statute-of-limitation issue, and (2) the trial court prematurely ruled on that issue. I write separately to emphasize that even if the trial court’s July 16,2010 order was a final judgment, as the majority maintains, the State should nevertheless be judicially estopped from using the finality of that order as a means of voiding the trial court’s March 27,2012 order and, thus, precluding appellate review as to the merits of that decision.3
I do not reach the foregoing conclusion lightly. I fully recognize that “courts should exercise special restraint in applying estoppel principles against the government.”4 Nevertheless, it is incumbent upon judges to invoke the doctrine of judicial estoppel in extraordinary cases when the government’s actions amount to a “knowing assault upon the integrity of the judicial system.”5 And in my view, that is exactly what the State’s conduct amounts to in the case sub judice.
But before delving into the admittedly murky waters of judicial estoppel, it is important to begin by noting that the State’s jurisdictional “argument” based on the alleged finality of the trial court’s July 16, 2010 order is cursory to the point of being nonexistent and *487includes no citations of authority in support of same. Indeed, the State does not even list the finality of the trial court’s July 16, 2010 order as a basis for reversal in its enumerations of error.6
The majority, however, ably takes up the State’s cause, holding that the trial court “had no jurisdiction to issue the ruling because it was entered after a final order entered in the case at a prior term of the [trial] court.” And I agree with the majority that, absent extraordinary circumstances, a trial court “cannot set aside or alter its final judgment after the expiration of the term at which it was entered, unless the proceeding for that purpose was begun during the [original] term.”7 I also acknowledge that when no such proceeding is filed during the term of court in which the final judgment is entered, the trial court generally has no jurisdiction in the case after the expiration of the term, and any order entered after expiration of the term is null and void.8 Finally, it is likewise true that a void judgment can usually be attacked at any time.9
But while the principles noted supra are no doubt well established, they do have their limits. As we recently explained, the doctrine of judicial estoppel will preclude a party from contending that a trial court’s order is void when the application of that doctrine is necessary to “protect the integrity of the judicial process by prohibiting parties'from deliberately changing positions according to the exigencies of the moment.”10 Specifically, the judicial-estoppel doctrine “forbids a party, who has successfully maintained a certain position in a legal proceeding, to assume a contrary position simply because his interests have changed . . . especially if it be to the prejudice of the party who has acquiesced in the position formerly taken by him.”11
And here, the State’s conduct is far more egregious than merely assuming a contrary position from one that it took in a prior judicial *488proceeding.12 No, in this case, the State issued its own opinion in a quasi-judicial proceeding that it controlled, explicitly ruling that the statute-of-limitation issue was to be decided by the trial court in a “pending” judicial proceeding, and directing the very parties they were investigating to seek resolution of this issue in that forum.13 But now that the State has received an unfavorable ruling from the trial court, it wishes to disavow its own order and engage in a bit of judicial gamesmanship.14 Suffice it to say, the State’s position is deeply troubling. Indeed, in my view, the State’s present attack upon the validity of the trial court’s March 27, 2012 order comes across as “an attempt to play the courts for fools, and that is the sort of thing that judges ought not tolerate.”15 It is the role of the courts to (among other things) serve as a check on governmental power, not to stand idly by while that power is abused.16
For all of the foregoing reasons, I respectfully dissent.17

 The appellees do not explicitly argue that the State is judicially estopped from asserting that the trial court’s judgment is void, but this is of no consequence. It is the duty of an appellate court to invoke judicial estoppel sua sponte in appropriate cases because the purpose of the doctrine is “to prevent the perversion of the judicial process” and to “protect the courts rather than the litigants.” In the Matter of Cassidy, 892 F2d 637, 641 (7th Cir. 1990). As such, judicial estoppel is “an equitable doctrine invoked at the court’s discretion.” Richards v. D. R. Horton, Inc., 320 Ga. App. 771 (740 SE2d 732) (2013).


 Reynolds v. C.I.R., 861 F2d 469, 474 (6th Cir. 1988).


 Id.; see also New Hampshire v. Maine, 532 U. S. 742, 749 (121 SC 1808, 149 LE2d 968) (2001) (applying the doctrine of judicial estoppel against a state government).


 The State’s brief lists the following three enumerations of error: (1) “The trial court erred in ignoring the Commission’s own applicable five-year statute of limitations and instead applying an irrelevant ‘informant’limitations period under OCGA § 9-3-28”; (2) “The trial court erred in considering a prior ruling in an unrelated case and the Appellant’s failure to appeal from such ruling in reaching its decision”; and (3) “The trial court erred in acting without jurisdiction by intervening in a pending administrative case as appellees failed to exhaust their administrative remedies and such reme.dies were adequate.”


 Miraglia v. Bryson, 152 Ga. 828, 828 (111 SE 655) (1922).


 See Long v. Long, 247 Ga. 624, 625 (278 SE2d 370) (1981); Robinson v. Kemp Motor Sales, Inc., 185 Ga. App. 492, 492 (364 SE2d 623) (1988).


 See, e.g., Bates v. Bates, 317 Ga. App. 339, 343 (730 SE2d 482) (2012).


 Id. at 344, n. 5.


 Id. (punctuation omitted); see also Goddard v. City of Albany, 285 Ga. 882, 885 (2) (684 SE2d 635) (2009).


 I acknowledge that judicial estoppel may not be used against the State in criminal proceedings, see Roberts v. State, 278 Ga. 610, 612 (604 SE2d 781) (2004), but I am unaware of any Georgia appellate case that would preclude this Court from invoking the doctrine of judicial estoppel against the State in a civil proceeding related to actions taken by an administrative agency.


 The State Ethics Commission’s order provides that “it is hereby ORDERED that the issue of the statute of limitations is hereby severed from the above-styled cases before the Commission, so that it can be decided by the Fulton [County] Superior Court in its pending action.” (Emphasis supplied). And as the appellees aptly note in their responsive brief, “the judicial procedure below is exactly what the Commission intended.” See also Ga. Comp. R. & Regs., r. 189-2-.08 (1) (e) (noting that the Commission may “[pjostpone findings and any possible penalty for rescheduling and consideration of the matter at a future meeting, and subject to the taking of any interim action suggested by the Commission as dispositive in lieu of further proceedings”) (emphasis supplied).


 The majority takes issue with this characterization of the State’s actions, noting its belief that the State “candidly informed the [trial] court that its July 16, 2010 final order divested the court of jurisdiction to address the issue . ...” But having carefully examined the relevant parts of the record, I find the majority’s characterization of the State’s argument below to be charitable to the point of enabling. The appellees filed the Commission’s order severing the statute-of-limitation issue from the ongoing administrative proceeding with the trial court on April 25, 2011, but the first time the State made any argument vaguely resembling that advanced by the majority was on January 17, 2012, at the hearing on the appellees’ motion for a determination of the applicable statute of limitation; and even then, the State only did so in passing with no specific citations of authority in support of its argument.


 Bates, 317 Ga. App. at 344, n. 5.


 Cf. Johnson v. Eisentrager, 339 U. S. 763, 791 (70 SC 936, 94 LE 1255) (1950) (explaining that one of the primary purposes of an “independent judiciary’ is to serve as a “check [on] abuses of executive power”) (Black, J., dissenting); Perdue v. Baker, 277 Ga. 1, 13-15 (586 SE2d 606) (2003) (highlighting the applicability of the separation-of-powers doctrine in Georgia).


 In responding to this dissent, the majority contends that “judicial estoppel is not available in this case to prevent the Commission from asserting that the [trial] court’s March 27, 2012 order was void for lack of jurisdiction,” citing Redmond v. Walters, 228 Ga. 417 (186 SE2d 93) (1971) in support of this proposition. In doing so, the majority relies upon the *489highlighted language noted below in Section Two of that opinion:
A final judgment cannot be amended at a subsequent term. The judgment of the trial court on May 20, 1971 awarding the child to the appellee father was a final judgment.
The attempt of the parties at the subsequent term to confer jurisdiction on the trial court to extend the visitation privileges of the mother does not alter the rule. Jurisdiction of the subject matter of a suit cannot be conferred by agreement or consent, or be waived or based on an estoppel of a party to deny that it exists. It follows that the trial court had no jurisdiction of this case at the subsequent term of court after its final judgment had been entered. Its order on that date was void.
Id. (citation and punctuation omitted; emphasis supplied).
Suffice it to say, the foregoing language speaks for itself and in no way supports the majority’s contention that judicial estoppel may not be invoked by this Court in the case sub judice. It is true, of course, that parties are not at liberty to confer jurisdiction on a trial court when no such jurisdiction exists. It is likewise true that any judgment resulting from such a proceeding would be void as a matter of law. This, however, is a separate and distinct question from whether or not a party who is complicit in bringing about a void judgment is judicially estopped from attacking same.